Citation Nr: 1420939	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-48 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spondylosis with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from June 1981 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for lumbar spondylosis with arthritis and assigned a 10 percent disability rating (DC 5237-5003), effective March 1, 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that symptomatology associated with his service-connected lumbar spondylosis with arthritis disability presents a greater degree of impairment than the currently assigned 10 percent evaluation indicates.  He claims that at least a 20 percent evaluation is warranted.  He has also alleged that his lumbar spine disability has worsened since it was most recently evaluated during a July 2008 VA general medical examination.  

A review of the record confirms that the Veteran's lumbar spine disability was most recently evaluated during a July 2008 VA general medical examination, more than five years ago.  In his December 2010 substantive appeal (VA Form 9), the Veteran stated that he had undergone additional diagnostic testing and received ongoing treatment for his lumbar spine disability.  He reported experiencing incapacitating exacerbations of his lumbar spine disability lasting approximately two months in the past (October to November 2007), and that his lumbar spine disability had declined in the past three years.  As the lay evidence suggests that symptomatology associated with the Veteran's service-connected lumbar spine disability may have worsened since it was most recently evaluated during the July 2008 examination, a more contemporaneous examination is warranted to ensure that the record reflects the current severity of the disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any treatment received, VA and non-VA, for his service-connected lumbar spondylosis with arthritis disability since March 1, 2007.  Any VA and/or private treatment records identified, to include reports of diagnostic imaging/testing and evaluations, and EMG/NCV testing as alluded to by Dr. VR on April 8, 2009, should be obtained.  The Veteran should be requested to complete and return the appropriate release forms for any relevant private treatment received since March 2007 so that VA can obtain any identified evidence relating to such treatment.  He should specifically be requested to complete and submit authorization necessary to enable VA to obtain records of private treatment since March 2007 from Dr. IL (PCP), Dr. HJS (neurosurgery) and Dr. VR (pain management).  He is informed that he may also obtain those records and submit them for review, however, VA cannot obtain records of private treatment without the Veteran's cooperation.  

All identified VA treatment records dating since March 2007, if any, should also be obtained regardless of whether the Veteran responds.  All records requests and responses received must be documented in the claims file.  

2. Once all identified treatment records have been obtained, scheduled the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected lumbar spine disability and for diagnosis of any associated neurological manifestations.  The complete paper and virtual claims files must be provided to the examiner for review in conjunction with the examination and the examiner should note that they have been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should elicit from the Veteran a complete history of his lumbar spine disability and any reported neurological manifestations, which should be documented in the examination report.

As to lumbar spine range of motion testing, the examiner is required to use a goniometer for such testing and to note that a goniometer was used.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes, to include any neurological manifestations associated with the Veteran's service-connected lumbar spine disability found on examination and identified in private treatment records since October 2007.  The examiner should specifically state whether the following diagnoses are present on examination and/or at any time since October 2007: clinical history of right radiculopathy (see August 4, 2008 lumbar spine radiology report); right-sided sciatica (see August 21, 2008 private treatment note from Dr. HJS); and lumbar radiculopathy and sensory neuropathy of unknown etiology (see Dr. VR's April 8, 2009 private treatment note).  


As to each neurological condition diagnosed on examination and in treatment records dating since October 2007, opine whether each such condition is at least as likely as not (50 percent probability or better) a neurological manifestation associated with the Veteran's service-connected lumbar spine disability.  If an alternate cause is identified, it should be identified and discussed.

As to any neurological condition diagnosed since October 2007 and which is not found on examination, the examiner should state whether such condition has since resolved and/or whether any neurological manifestation diagnosed on examination represents a change in diagnosis of the condition previously noted in treatment records since October 2007.  

As to any neurological manifestations determined to be associated with the Veteran's service-connected lumbar spine disability, the examiner is requested to identify the nerve affected and, to the extent possible, comment on the severity (i.e., mild, moderate, severe) of any neurological impairment.

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions. A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  

3. Review the claims file and examination report to ensure that the requested development has been completed and the examination report is in complete compliance with the directives of this REMAND. If the record remains incomplete or the examination report is deficient in any manner, implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Then, readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



